DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on June 11, 2021.  Claims 3 and 19 have been cancelled.  Thus, claims 1, 2, 4-18 and 20 are pending.  Claims 1, 14 and 17 are independent.

Response to Arguments
Applicants’ arguments have been fully considered.  Therefore, the non-final rejection has been withdrawn.  

Allowable Subject Matter
Claims 1, 2, 4-18 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2018/0137756 to Moosaei et al. (hereinafter “Moosaei”), discloses external sensors 202 that includes one or more of: microphones 203, camera(s) 204, LIDAR sensor(s) 206, and ultrasonic sensor(s) 207.  External sensors 202 can continually sense the environment around and/or adjacent to vehicle 201. The plurality of microphones are used for siren detection.  The plurality of cameras are used to detect spinning lights and also to detect if an emergency vehicle is in the same lane as the vehicle.  Learning and sensor fusion can be used 
With respect to independent claims 1,  14 and 17, Moosaei, taken singly or in combination with other prior art of record, does not disclose or teach wherein each of said camera modules comprises circuitry that is shared by said camera and by said at least one microphone of the respective camera module; wherein said at least one processor processes the outputs of said microphones to determine (i)the direction of the detected sound source indicative of the siren of the emergency vehicle from the equipped vehicle and (ii) whether the detected sound source is approaching an intersection ahead of the equipped vehicle; wherein, responsive to detection of the sound source and determination of the direction of the detected sound source from the equipped vehicle, said at least one processor processes image data captured by at least one of said cameras that has its field of view encompassing the detected sound source to subsequently confirm that the detected sound source is a siren emanating from an emergency vehicle, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                       

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661